DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Claim 6 is currently amended.
Claims 3, 10-15 and 30-34 are cancelled.
Claims 37-39 are newly submitted.
Claims 1-2, 4-9, 16-29 and 35-39 are pending.

Election/Restrictions
Claims 8, 25-29, and 36 are withdrawn from consideration as being drawn to a non-elected invention and/or species.
Claims 1-2, 4-7, 9, 16-24, 35 and 37-39 are drawn to the elected invention and species and are examined in the following Office action.  The invention of Group I, drawn to a DNA construct comprising a heterologous promoter operably linked to a DNA polynucleotide encoding an RNA transcript comprising a 5’ regulatory sequence located 5’ to an insert site, wherein the 5’ regulatory sequence comprises an R-motif, which was elected without traverse in the response filed August 26, 2021.  In addition, the following species were elected: SEQ ID NO: 141, 25 and 322.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Improper Markush Groups
Claims 6 and 9 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:  Claims 6 and 9 are directed to S’-UTRs and an associated R-motif sequence. While the R-motif sequences share a high propensity of purines, the 5’-UTRs do not share any structural similarities. The specification states that the R-Motif sequences are found within the 5°7UTR and work together to alter translational efficiency. However, the sequences listed in table 2 are highly divergent. Thus, there are no substantial structural features, either in the 5° UTR or the R-motif sequence, that lead to a common use.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.  Applicant argues that claim 1 recites SEQ ID NO: 481, a consensus R-motif sequence that encompasses those sequences listed in claims 6 and 9. Applicant concludes that on the basis of the consensus R-motif, claims 6 and 9, therefore, possess a common structural feature, ie. SEQ ID NO: 481. In addition, Applicants assert that the Declaration submitted with the response provides evidence that constructs comprising R motifs had an increase in reporter gene expression in response to elf18 treatment in a heterologous expression system, when these R motifs did not exhibit modulation of reporter gene expression in response to elf18 treatment in the examples provided in the specification.
 However, this argument is not found persuasive. A proper Markush grouping of claims requires that the species all have a “substantial structural feature” from which a common use flows.  SEQ ID NO: 481 is disclosed in the specification on page 14, lines 9-10, as a sequence of 15 nucleotides where multiple nucleotides are possible at nearly every position.  In other words, at least 6 positions have 3 possible nucleotides, and 4 positions have 4 possible nucleotides, for example. The potential number of sequences encompassed by SEQ ID NO: 481 yields 6.7 million different sequences. Of these 6.7 million sequences, Applicant has demonstrated the alleged R-motif functionality for only 20 possible sequences. See Figure 3C, for example. And as discussed before, the examples provided in the specification demonstrate that of these 20 sequences, even these do not reliably confer the function of increasing reporter gene expression in response to elf18 treatment.  See Figure 3C, where the Examiner notes that 7/20 of the R-motifs do not appear to have any significant effect on luciferase activity. And 5/20 of the R motifs in figure 3B appear to have no effect or divergent effects relative to the remaining 15/20 R-motifs. Given the data, there does not appear to be a substantial structural feature that leads to a common use.  And while the evidence provided in the Declaration is noted, it does not overcome the problem of the vast number of possible structures encompassed by the Markush group, and the limited information with regard to a common use for the varied sequence structures of the multitude of species, and the uncertainty with regard to the conditions required for the motifs to have a specific functional activity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9, 16-24, 35 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single construct comprising TBF1 5’UTR and a single R-motif from RWA2, TCP3, PAE1, RPN13, IAA18, A20, ATG8E, AGP 12, ERDJ3B, ASG5S, PEPKR1, ZIK3, SAC2 BET10, and SK2 in Arabidopsis, does not reasonably provide enablement for a DNA construct comprising any 5’ regulatory sequence comprising two copies of SEQ ID NO: 481 or any two R-motifs in any plant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are broadly drawn to a DNA construct comprising two R-motif sequences, wherein the R-motif sequence comprises the nucleotide sequence of SEQ ID NO: 481. The specification teaches that SEQ ID NO: 481 is a consensus sequence with minimally defined structure, given that all but one of the 15 bases in the sequence can be any of 2, 3 or 4 different nucleotides. In fact, SEQ ID NO: 481 encompasses over 6.7 million different nucleotide sequences.  
The specification teaches that a 5’ regulatory sequence is one that “may, when DNA, be transcribed and may or may not, when RNA, be translated.” The specification teaches that an R- motif is 10 nucleotides containing G and A in a ratio from 20A:1G or 1G:20A.  See pages 13 and 14.  The specification states that in 15 of the 20 tested 5’ UTRs, elf18-mediated translational efficiency (TE) increase was confirmed.  However, when R-motifs are deleted only 11 of them showed increased TE while two displayed decreased TE relative to WT controls.  See page 68. The specification also teaches that 5/20 leader sequences did not increase TE. See page 68.  See also Figures 3B and 3C.
The specification also teaches that a specific luciferase reporter construct was made based on the TBF1 exon which contains a single R motif and two uORFs. See Figure 1A.  The specification uses global transcriptome, translatome, and translation efficiency profiles combined with screening transcripts for the presence of UORFs. The specification identifies transcriptional efficiency UTRs and uORF sequences after challenge with elf18, a PAMP protein that stimulates plant defense response.  As shown by the specification, the mere presence of a 5’ UTR with a high proportion of purines (R-motif) does not guarantee changes in translational efficiency when using the claimed consensus sequence, for example. The specification certainly fails to teach the full scope of 5’ regulatory sequences and R-motifs how to use the full scope of sequence encompassed in any material way. Furthermore, the specification fails to teach how multiple copies of R-motifs affect the overall function relative to a single motif. The specification fails to teach any other context for R-motif function without the two uORFs of the TBF1 exon. The specification fails to teach the full scope of plants which utilize R-motifs as TE.
The state of the prior art is such that one of skill in the art would be unable to predict whether any uUORF or 5’ regulatory sequence with any R-motif would have any specific function. McGillivray et al (Nucleic Acids Research, 2018, 46(7): 3326-3338) teach that their screening method yielded 188,802 likely active uUORFs from a genome-wide set of 1,270,265 unique uORFs. While McGillivray states that their data set is “high quality”, McGillivray also notes that their data set serves as a point of reference for other researchers engaged in the investigation of uORF function.  Furthermore, Hinnebusch et al (Science 2016, 352(6292): 1413-1416) teach that there are various mechanisms controlling ribosome scanning, including length, secondary structure, and uORFs. Hinnebusch is particularly relative because it demonstrates that multiple factors go into determining ribosome recruitment and translational efficiency. In view of the claimed genus when taken with the proffered data, it is wholly unclear if multiple R-motifs would retain the same function, especially in view of the fact that length can affect ribosome recruitment. Furthermore, a single reporter construct utilizing a singular 5’UTR with multiple uORFs determined the efficacy of a single R-motif. As shown by Hinnebusch, uORFs also influence translation.
Given the data provided in the specification, the fact that the mere presence of an uUORF is not predictive of any specific function, the skilled artisan would not recognize that Applicant has enabled the full scope of “S’ regulatory molecules” and “R-motifs,” especially in light of the definitions set forth in the instant specification. For example, the specification does not teach how to use 5’ regulatory molecules from one gene and R-motifs from another. Applicant relies on indirect, bioinformatics-based methods to correlate function of a UORF and R-motifs without demonstrating any specific activity for these identified uORFs and R-motifs in non-native contexts. Furthermore, McGillivray demonstrates that even bioinformatics driven data sets only provide a starting point for other researchers to investigate uORF function. Thus, given the uncertainty of any given R-motif functioning in a predictable manner, as evidenced by Applicants’ examples and data provided in the Declaration; and given the limited working examples; and given the absence of guidance with regard to choice of particular motif, number of motifs, location within a construct and relative to any uORF, and expected functional activity and how to assay for said activity; and given the breadth of the claims, which encompass any R-motif, of a possible 6.7 million sequences, and any combination of said motifs, and may be further in combination with any uORF, which are unspecified in structure or function, the skilled artisan would not recognize that Applicant has broadly enabled the scope of the invention claimed.
Applicants’ arguments filed June 29, 2022 have been fully considered but they are not persuasive.  Applicants argue that they have observed an effect on translation for each of the R motifs tested, and assert that the use of as many as 30 or more R-motif sequences is disclosed at page 16, lines 13-17, and that two of more were shown to be effective at page 3, lines 5-7, and arguing that additional R-motifs would lead to additional binding of poly(A) binding proteins and additional translation modulation.  In addition, Applicants argue that R-motif function does not require the two uORFs, pointing to page 69 of the specification and the Declaration filed June 29, 2022, and further assert that it would be expected that R motifs would be effective in modulating translation in other plants, and even in yeast and mammals, given the universal presence of poly(A) binding proteins in plants, and that the modulation of gene expression by any R-motif having the sequence of SEQ ID NO: 481 is readily determined using routine methods.
The Examiner maintains that the claims encompass a vast number of possible sequences identified as R-motifs claimed to function as a regulatory sequence in a DNA construct where there are at least two R-motifs 5’ to the insertion of a heterologous coding sequence, yet Applicants have shown, by the examples in the specification and the evidence provided in the Declaration of June 29, 2022, that the circumstances for affecting translation by any combination of two or more R-motifs further in combination with other sequences, including unspecified uORFs, is highly unpredictable, and one skilled in the art would not have sufficient information to determine the particular sequences or the circumstances to test any of the multitude of possible combinations of sequences to evaluate the modulation of gene expression.  In the present case, the specification only exemplifies and provides support for a few sequences that modulate gene expression in response to elf18 treatment.  Therefore, it would require undue experimentation to make and/or use the invention, as broadly claimed.

Claim Rejections - 35 USC § 112
Claims 1-2, 4-7, 9, 16-24, 35 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a DNA construct comprising at least two R-motif sequences, wherein the R-motif sequence comprises the nucleotide sequence of SEQ ID NO: 481. The specification teaches that SEQ ID NO: 481 is a consensus sequence with minimally defined structure. In fact, SEQ ID NO: 481 encompasses over 6.7 million different nucleotide sequences.  Of these 6.7 million possible R-motifs, the specification states that in 15 of the 20 tested 5’ UTRs, elf18-mediated translational efficiency (TE) increase was confirmed. However, when R-motifs are deleted only 11 of them showed increased TE while two displayed decreased TE relative to WT controls. See page 68. The specification also describes that 5/20 leader sequences did not increase TE. See page 68. See also Figures 3B and 3C. The issue is further compounded given that the claimed genus encompasses multiple copies of SEQ ID NO: 481, and not just a single R-motif. In other words, the 6.7 million possible combinations is greatly expanded when the claims “comprise at least two R-motifs.”
The specification also describes that a specific luciferase reporter construct was made based on the TBF1 exon which contains a single R motif and two uORFs. See Figure 1A.  The specification uses global transcriptome, translatome, and translation efficiency profiles combined with screening transcripts for the presence of uUORFs. The specification identifies transcriptional efficiency UTRs and uORF sequences after challenge with elf18, a PAMP protein that stimulates plant defense response. Applicants do not describe the mere presence of a 5’ UTR with a high proportion of purines (R-motif) does not guarantee changes in translational efficiency when using the claimed consensus sequence, for example. The specification certainly fails to describe the full scope of 5’ regulatory sequences and R-motifs how to use the full scope of sequence encompassed in any material way. Furthermore, the specification fails to describe how multiple copies of R-motifs affect the overall function relative to a single motif. The specification fails to describe any other context for R-motif function without the two uORFs of the TBF1 exon. The specification fails to describe the full scope of plants which utilize R-motifs as TE.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co.,119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
The essential feature is a DNA construct comprising at least two R-motif sequences in a 5’ regulatory sequence.  Hinnebusch et al (Science 2016, 352(6292): 1413-1416) teach that there are various mechanisms controlling ribosome scanning, including length, secondary structure, and uUORFs. Hinnebusch is particularly relative because it demonstrates that multiple factors go into determining ribosome recruitment and translational efficiency. In view of the claimed genus when taken with the proffered data, it is wholly unclear if multiple R-motifs would retain the same function, especially in view of the fact that length can affect ribosome recruitment. Furthermore, a single reporter construct utilizing a singular 5’UTR with multiple uORFs determined the efficacy of a single R-motif. As shown by Hinnebusch, uORFs also influence translation.  
However, Applicants fail to describe a representative number of DNA constructs comprising multiple R-motifs across the genus of plants.  Applicants only describe a single R-motif in a single construct in a single plant, and Applicants fail to describe structural features common to members of the claimed genus of R-motifs that retain increased translational efficiency. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for R-motif function, it remains unclear what features identify R-motifs capable of such activity, especially in light of the proffered data. Since the genus of DNA constructs containing multiple R-motifs has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  Based on the modifications disclosed in the specification, Applicants’ claimed scope does not sufficiently describe the numerous polynucleotide sequences that are encompassed by a near unlimited amount of modifications made to SEQ ID NO: 481.  Thus, Applicants’ claim is no more than a wish for others to obtain structures that have the claimed function. The specification fails to teach those structures which are responsible for the activity of the R-motif and certainly fail to teach those R-motifs in combination and thus, the skilled artisan is unable to know, with any certainty, which molecules are sufficient and necessary for the equivalent activity outlined in Figures 3B and 3D.
It is well established that a patent “is not a reward for the search, but compensation for its successful conclusion” and that the written description requirement prohibits a patentee from leaving it to the ... industry to complete an unfinished invention.” See Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013). The instant specification provides virtually no guidance or evidence how one of skill in the art should go about making modifications to the instantly claimed 5’ regulatory sequence comprising at least R-motifs while retaining or improving the function of the singular R-motifs. The specification certainly does not describe the nearly unlimited number of substitutions, additions, or deletions encompassed within the scope of the current claims.

Applicants’ arguments filed June 29, 2022 have been fully considered but they are not persuasive.  Applicants argue that they have submitted a Declaration showing that R-motifs, which did not show modulation of gene expression in the examples in the specification, that when isolated and placed in a heterologous expression system, Applicants assert that these motifs did result in an increase in reporter gene expression.  Applicants further assert that the use of as many as 30 or more R-motif sequences is disclosed at page 16, lines 13-17, and that two of more were shown to be effective at page 3, lines 5-7, and arguing that additional R-motifs would lead to additional binding of poly(A) binding proteins and additional translation modulation.  In addition, Applicants argue that the Hinnebusch et al reference is not relevant, as it doesn’t mention the claimed R-motifs, and asserts that a skilled artisan can readily determine if an R-motif modulates expression using routine methods.
The Examiner maintains the rejection is proper given that the claims encompass a vast number of difference sequence structures comprised of at least two R-motifs that may be any of more than 6.7 million different nucleotide sequences, which in combination with other nucleotide sequences, such as a uORF comprise a promoter, which may modulate gene expression in any of a multitude of possible environments that are unspecified.  There is no nexus between any specific pair of R-motifs and the DNA construct and cell environment that it would function as a regulatory sequence.   The specification only describes a few specific R-motifs and the conditions for increasing reporter gene expression in response to elf18 treatment that would result in an increase or decrease of gene expression of any specific gene in response to this treatment.  The specification does not describe the genus of the multitude of possible combinations of sequence that comprise at least two R-motifs and the conditions under which any of these sequence combinations would function as regulatory sequences that might be modulated by any number of unspecified inducers other than elf18.  The specification describes a few sequences that appear to modulate gene expression in response to elf18 treatment, while the claims encompass a large genus of sequences without a description of the functional expression of said sequences. 
 
Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662